               Case 3:18-cr-00119-RS Document 371 Filed 07/02/21 Page 1 of 2




 1 MARK GOLDROSEN, ESQ. (CALBN 101731)
   Attorney at Law
 2 255 Kansas Street, Suite 340 San
   Francisco, CA 94103
 3 Telephone: (415) 565-9600
   Facsimile: (415) 565-9601
 4
   PAMELA J. HERZIG, ESQ. (CALBN 160661)
 5 Attorney at Law
   255 Kansas Street, Suite 340
 6 San Francisco, CA 94103
   Telephone: (415) 565-9600
 7 Facsimile: (415) 565-9601

 8 DONALD R. KNIGHT, ESQ. (CBN 12838)
   Attorney at Law
 9 7852 S. Elati Street Suite 201
   Littleton, CO 80120
10 Telephone: (303) 797-1645
   Facsimile: (303) 730-0858
11
   AMY P. KNIGHT, ESQ. (CABN 286100)
12 Knight Law Firm, LLC
   3849 E Broadway Blvd, # 288,
13 Tucson, AZ 85716-5407
   Telephone: (520) 878-8849
14 Attorneys for Defendant MICHAEL REBOLLEDO

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                    SAN FRANCISCO DIVISION

18
     UNITED STATES OF AMERICA,                   ) CASE NO. CR 18-0119 RS (JCS)
19                                               )
             Plaintiff,                          ) [PROPOSED] ORDER TO CONTINUE DATE OF
20                                               ) HEARING RE MOTIONS FOR DISCOVERY
        v.                                       )
21                                               )
     JONATHAN AGUILAR, et al.,                   )
22                                               )
             Defendant.                          )
23                                               )

24           GOOD CAUSE APPEARING, AND BASED ON THE STIPULATION OF THE PARTIES, IT

25 IS HEREBY ORDERED that the date for hearing of the defense motions for discovery is continued

26 from July 28, 2021 at 10:00 a.m. to October 6, 2021 at 2 p.m. IT IS FURTHER ORDERED that, no

27 //

28 //

     STIP AND [PROPOSED] ORDER                  1
     CR 18-0119 RS (JCS)
               Case 3:18-cr-00119-RS Document 371 Filed 07/02/21 Page 2 of 2




 1 later than September 22, 2021, the parties shall submit to the Court a second joint letter updating the

 2 Court regarding the issues addressed in the first joint letter.

 3

 4 DATED: July ___,
                2 2021
 5                                                         _______________________________
                                                           HON. JOSEPH C. SPERO
 6                                                         Chief United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP AND [PROPOSED] ORDER                        2
     CR 18-0119 RS (JCS)
